               Case 3:16-cr-00440-WHA Document 85 Filed 04/30/19 Page 1 of 1
                                                                                                     Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3   UNITED STATES OF AMERICA                          )
                                                       )   Case No: 3: 16-cr-00440
 4                                                     )
                                       Plaintiff(s),   )   APPLICATION FOR
 5                                                     ) ADMISSION OF ATTORNEY
          v.                                           ) PROHACVICE
 6   YEVGENIY ALEKSANDROVICH                           ) (CIVIL LOCAL RULE 11-3)
     NIKULIN                                           )
 7                                                     )
                        Defendant(s).
 8
         I, George C. Grasso                       an active member in good standing of the bar of
 9
     Southern District of NY         hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Yevgeniy Aleksandrovich Nikulin              in the
     above-entitled action. My local co-counsel in this case is Valery Nechay                           an
11   attomey who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRFSS OF RECORD:                                 LOCAL CO-COUNSEL'S ADDRL"5 OF RECORD:
13    1123 AvenueZ                                          Law Chambers Building, 345 Franklin St.
      Brooklyn, NY 11235                                    San Francisco, CA 94102
14
       MY TELEPHONE# OF RECORD:                              LOCAL CO-COUNSEL'S TELEPHONE # OF RECORD:
15    (718) 308-7947                                        1(41 5) 652-8569
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL'S EMAIL ADDRL"5 OF RECORD:
16    gc_gmsso@ gmail.com                                   valerynechaylaw@ _gmail ,com
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: GO 1113
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:   04/26/20                                               George C. Grasso
22                                                                              APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of George C. Grasso                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/30/2019
                                                              UNITED STATES DISTRICT /MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER
